Citation Nr: 0824610	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by which the RO denied 
entitlement to the benefit sought.  


FINDING OF FACT

The veteran is not blind or in a nursing home and, but his 
disabilities render him wheelchair bound and substantially 
homebound, and he is not competent to perform the activities 
of daily living (ADLs) without the regular full-time 
assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
or by reason of being housebound are met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Discussion

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance or 
by reason of being housebound.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.351(a)(1).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  In 
order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Here, it is not contended, or shown, that the veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, the veteran contends that he 
is entitled to a special monthly pension based on the need 
for the regular aid and attendance of another person because 
he is unable to perform the routine ADLs and needs the 
assistance of another person to perform his ADLs due to the 
severity of his disabilities.  

The veteran's service-connected disabilities consist of right 
knee osteoarthritis rated 30 percent disabling, degenerative 
joint disease of the lumbar spine rated 20 percent disabling, 
and thoracic outlet syndrome rated zero percent disabling.  
His nonservice-connected disabilities are osteoarthritis of 
the left knee rated 10 percent disabling, an old fracture of 
the right wrist rated zero percent disabling, perineal 
abscess rated zero percent disabling, status post right 
inguinal hernia repair rated zero percent disabling, and a 
right foot ganglion cyst rated zero percent disabling, and 
anxiety rated zero percent disabling.  His combined 
evaluation from pension is 50 percent.  

In April 2004, the veteran contacted a private physician, Dr. 
J.R. Berry, who had treated him in the past but not in 
several years.  On examination, there was full right knee 
active and passive range of motion.  Also, in April 2004, Dr. 
Berry stated that the veteran needed home daily from eight in 
the morning to five in the afternoon suggesting, presumably, 
that the veteran was capable of self care during the rest of 
the day.  Subsequently, on June 2004 VA medical examination, 
the examiner indicated that the veteran was not permanently 
bedridden but was limited in protecting himself from the 
hazards of daily living because he used a wheel chair and had 
poor balance and weight bearing.  Indeed, on VA examination 
in June 2004, right knee range of motion was from 120 degrees 
to 135 degrees.  Essentially, the veteran transferred from 
bed to a wheel chair, to which he was confined.  The veteran 
got up with assistance and left the house only for medical 
appointments.  

A form completed by Dr. Barry indicated that the veteran 
could not walk unaided and required a wheelchair.  The 
veteran could feed himself, bathe, and tend to the needs of 
hygiene and nature, and he was able to sit up.  Moreover, he 
was not confined to bed and did not need nursing home care.  
The veteran could travel if driven.  However, according to 
Dr. Barry, he could not leave home without assistance.

An April 2005 VA psychiatric examination report reflects that 
the veteran has no mental health disorder that would prevent 
him from performing his ADLs or necessitate the regular aid 
and attendance of another person.  

In December 2005, Dr. Berry indicated that the veteran 
functioned "100 percent" via wheelchair.  He noted that 
physical therapy after an August 2004 arthroscopic meniscal 
repair was difficult because the veteran was unable to 
participate without his wheelchair.  The veteran needed help 
with personal grooming, chores, and transportation.  
Moreover, according to Dr. Berry, he was unable to care for 
himself and needed a full-time caregiver.  

In sum, the veteran is not strictly bedridden but is confined 
to a wheelchair into which he transfers directly from bed.  
He is confined to his home and leaves it exclusively for 
medical appointments for which he needs the assistance of 
somebody else.  As apparent from the record, he cannot drive 
himself and must be transported when leaving home.  The 
veteran can attend to some of the needs of daily living, but 
the most recent evidence suggests that he requires assistance 
with both grooming and housework and, according to his 
private physician, he cannot function without a full-time 
caregiver.  It is also clear from the record that the 
veteran, whose weight bearing is exceedingly limited, cannot 
effectively protect himself from the hazards and dangers 
incident to his daily environment.

Based on the foregoing evidence and especially the most 
recent findings, the Board finds that the veteran is so 
nearly helpless as to require the regular aid and attendance 
of another person.  In other words, the criteria for 
entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board need not discuss the matter, 
as he is qualified for a special monthly pension based on the 
need for regular aid and attendance.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to special monthly pension, based upon need for 
regular aid and attendance or on account of being housebound, 
is granted subject to the law and regulations governing the 
disbursement of veterans' benefits.



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


